Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 3/14/2017. It is noted, however, that applicant has not filed a certified copy of the FR application as required by 37 CFR 1.55.
Information Disclosure Statement
US Patent cite #3 of the IDS received 9/13/2019 has been lined through and not considered because U.S. Pat. No. 1,046,676 is cited, but the issue date and name of the document does not correspond to the ‘676 patent. It is believed U.S. Pat. No. 6,271,333 (cited in the international search report) was intended to be cited. The ‘333 patent has been considered and is cited in the attached PTO-892.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it exceeds a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is generally unclear whether the “having a molar mass of less than 500 g/mol” limitation applies to the bisurea or to diisocyanate a2). Therefore, the scope of the claim is unclear. In the interest of compact prosecution, the molecular weight limitation is construed as pertaining to diisocyanate a2).
As claims 2-13 depend from claim 1, they are rejected for the same issue discussed above.
Claim 10 recites “characterized in that it comprises”. It is unclear what “it” is referring to.
Claim 12 recites “characterized in that it comprises”. It is unclear what “it” is referring to. Further, it is unclear whether the more generic “said composition” is meant to refer to “said adhesive composition” or to some other composition. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Assuming “it” and “said composition” are referring to the adhesive composition, claim 12 requires 5-35 wt% of a plasticizer formed by the ester b) of formula (I). However, claim 9, of which claim 12 depends, explicitly requires 5-30 wt% of the thixotropic composition of claim 1, of which claim 1 indicates comprises 60-90 wt% of ester b). Since the concentration range of claim 12 extends beyond the limits imposed by the claims it depends upon, claim 12 fails to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi (WO 2018/203542 A1). As the cited WO publication is in a non-English language, a machine-translated version of the application will be cited to.
The Examiner has reviewed the JP priority document of Sekiguchi, JP2017-091401 (see attached JP document + machine translation), and finds written support for the subject matter cited below. Therefore, Sekiguchi constitutes prior art under 35 USC 102(a)(2). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1, 2, and 4-6, Sekiguchi teaches compositions comprising ester-based base oil and aliphatic diurea thickener (¶ 11) and describes embodiments comprising roughly 75 wt% of ester oil and 25 wt% of diurea, where the diurea is derived from stearylamine (primary aliphatic amine; also n-alkylamine with 18 carbon atoms) and diphenylmethane-4,4-diisocyanate (diisocyanate with a molar mass less 
There is no apparent difference in structure between the compositions described by Sekiguchi and what is claimed/described. Accordingly, such compositions are seen to necessarily possess suspensions of solid particles of bis-urea in the absence of evidence to the contrary. Likewise, the compositions are seen to necessarily be thixotropic in the absence of evidence to the contrary. Alternatively, the mention of “thixotropic composition” within the claims in a sense refers to an intended use of the claimed compositions. Since there is no apparent difference in structure, the compositions of Sekiguchi are seen to be capable of being used as thixotropic compositions absent evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuki (US 2014/0142012 A1). 
Regarding Claims 1, 2, 4, and 5, Mizuki teaches grease compositions comprising trimethylolpropane ester base oil and diurea thickener (Abstract). Mizuki teaches examples where the thickener is derived from 4,4’-Mizuki teaches a preference for the fatty acids used to create trimethylolpropane esters to be saturated fatty acids with 6-14 carbon atoms (¶ 27-28), thus suggesting ester b) where R4 = ethyl and R1=R2=R3= oxycarbonylalkyl radical with 6-14 carbon atoms. 
There is no apparent difference in structure between the compositions described by Mizuki and what is claimed/described. Accordingly, such compositions are seen to necessarily possess suspensions of solid particles of bis-urea in the absence of evidence to the contrary. Likewise, the compositions are seen to necessarily be thixotropic in the absence of evidence to the contrary. Alternatively, the mention of “thixotropic composition” within the claims in a sense refers to an intended use of the claimed compositions. Since there is no apparent difference in structure, the compositions of Mizuki are seen to be capable of being used as thixotropic compositions absent evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (WO 2018/203542 A1). As the cited WO publication is in a non-English language, a machine-translated version of the application will be cited to.
The Examiner has reviewed the JP priority document of Sekiguchi, JP2017-091401 (see attached JP document + machine translation), and finds written support for the subject matter cited below. Therefore, Sekiguchi constitutes prior art under 35 USC 102(a)(2). 
Sekiguchi teaches compositions comprising ester-based base oil and aliphatic diurea thickener (¶ 11) and describes embodiments comprising roughly 75 wt% of ester oil and 25 wt% of diurea, where the diurea is derived from stearylamine (primary aliphatic amine; also n-alkylamine with 18 carbon atoms) and diphenylmethane-4,4-diisocyanate (diisocyanate with a molar mass less than 500 g/mol) (¶ 64). The ester oil is pentaerythritol ester (corresponding with formula (1) where R4 = CH2R5 and R1=R2=R3=R4 = oxycarbonylalkyl) (¶ 64). The oxycarbonylalkyl groups are preferably derived from saturated linear aliphatic carboxylic acids having 5 to 14 carbons (¶ 35-36). 
There is no apparent difference in structure between the compositions described by Sekiguchi and what is claimed/described. Accordingly, such compositions are seen to necessarily possess suspensions of solid particles of bis-urea in the absence of evidence to the contrary. Likewise, the compositions are seen to necessarily be thixotropic in the absence of evidence to the contrary. Alternatively, the mention of “thixotropic composition” within the claims in a sense refers to an intended use of the claimed compositions. Since there is no apparent difference in structure, the Sekiguchi are seen to be capable of being used as thixotropic compositions absent evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding Claims 7 and 8, the particular embodiment of Sekiguchi differs from the subject matter claimed in that it is not indicated whether the oxycarbonylalkyl radicals have 4-5 carbon atoms. Sekiguchi teaches a preference for linear saturated aliphatic carboxylic acids of 3-15 carbon atoms, and specifically describes n-butanoic acid and n-pentanoic acid (¶ 36), which would produce oxycarbonylalkyl radicals of 4-5 carbon atoms. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize acids such as n-butanoic acid or n-pentanoic acids within the compositions of Sekiguchi because doing so would predictably afford workable grease compositions in accordance with the teachings of Sekiguchi. Valeric acid is synonymous with n-pentanoic acid and thus, a pentaerythritol ester of n-pentanoic acid would be pentaerythritol tetravalerate. 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokao (JP2013-035946A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 2, and 4-8, Hokao teaches grease compositions comprising base oil and diurea thickener (¶ 1) and describes compositions comprising 20 wt% of 
The particular embodiments of Hokao differ from the subject matter claimed in that the base oil is not an ester b) of Formula I. Hokao teaches the base oil can be polyesters derived from polyols and monovalent fatty acids of 4-16 carbon atoms (¶ 17-18). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize such polyol oils within the compositions of Hokao, thereby predictably affording workable grease compositions in accordance with the teachings of Hokao. 
Hokao teaches the polyol used can be trimethylolpropane or pentaerythritol (¶ 17) suggesting compounds of formula (I) whereby R4 is either ethyl or CH2-R5 and where R1=R2=R3=R5 = oxycarbonylalkyl radicals. See for instance where the monobasic acid used can be valeric acid or caproic acid (¶ 18), which suggests oxycarbonylalkyl radicals with 4 or 5 carbon atoms, the former yielding pentaerythritol tetravalerate. 
There is no apparent difference in structure between the compositions suggested by Hokao and what is claimed/described. Accordingly, such compositions are seen to necessarily possess suspensions of solid particles of bis-urea in the absence of evidence to the contrary. Likewise, the compositions are seen to necessarily be thixotropic in the absence of evidence to the contrary. Alternatively, the mention of “thixotropic composition” within the claims in a sense refers to an intended use of the claimed compositions. Since there is no apparent difference in structure, the Hokao are seen to be capable of being used as thixotropic compositions absent evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding Claim 3, Hokao teaches the alkyl groups of the diurea compound are preferably linear aliphatic hydrocarbon groups having 4-11 carbon atoms (¶ 6). Since there are only a small finite number of linear aliphatic hydrocarbon groups having 4-11 carbon atoms, one of ordinary skill would at once envisage each species of the genus, including n = 4 (diurea derived from n-butylamine). 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hokao (JP2013-035946A) in view of Matuszak (CA 536837A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Hokao within ¶ 34-38 is incorporated herein by reference.
Regarding Claims 1-8, alternatively with respect to ester b) of Formula I, Matuszak teaches pentaerythritol esters are known to be suitable for use as synthetic lubricants (Pages 3-4; Examples). Matuszak teaches such lubricants are advantageous in terms of maintaining utility at high and low temperatures (Page 2). It would have been obvious to one of ordinary skill in the art to utilize the lubricants of Matuszak within the Hokao because doing so would ensure lubrication at high and low temperatures as taught by Matuszak. 
Matuszak teaches the acid used can be n-valeric acid (Page 4), thus suggesting pentaerythritol tetravalerate. The remaining limitations of claims 1-8 are adequately addressed within ¶ 34-38 above, the discussion of which is incorporated herein by reference.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JPH02-197302A) in view of Hokao (JP2013-035946A). As the cited JP publications are in a non-English language, machine-translated versions of the applications will be cited to. Also referred to is a written translation of Page 3, Col. 9, Lines 2-19 of Yamamoto. 
Regarding Claims 1, 2, and 4-6, Yamamoto teaches lubricating oil compositions comprising 5-20 wt% alkyl diurea and triester or tetraester of neopentyl polyol and fatty acid (Page 1). Yamamoto teaches examples where particles of diurea compound are added to base oil (Pages 8-11). Since only diurea compound and base oil are present, it is implied by the reference that the content of base oil is roughly 80-95 wt%. Yamamoto teaches an embodiment where the base oil is tetraoctyl pentaerythritol (Example 11; Page 12), which is consistent with Formula (I) where R4=CH2R5 and R1=R2=R3=R5 oxycarbonylalkyl radical with 8 carbon atoms. The concentration ranges taught by Yamaoto overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Yamaoto suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Yamaoto. See MPEP 2123.
Since particles of diurea compound are added, the resulting lubricants are construed as being a suspension of solid particles within the base oil matrix, particularly since Yamamoto teaches the diurea compounds are “solid lubricants” that are uniform particles to give a uniform friction surface (Page 5) and are preferably less than 2 micron in size so as to promote uniform dispersion (Page 6). 
Since there is no apparent difference in structure between the compositions claimed and those taught by Yamamoto, the compositions are seen to necessarily be thixotropic in the absence of evidence to the contrary. Alternatively, the mention of “thixotropic composition” within the claims in a sense refers to an intended use of the claimed compositions. Since there is no apparent difference in structure, the compositions of Yamamoto are seen to be capable of being used as thixotropic compositions absent evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
With respect to the structure of diurea compound, Yamamoto teaches the structure R1-NHCONH-R-NHCONH-R2 whereby R is an “isocyanate group” and R1 and R2 is an alkyl group of 4-18 carbons. One of ordinary skill would readily interpret the “isocyanate group” disclosure of Yamamoto as meaning a group derived from Yamamoto differs from the subject matter claimed in that a particular diurea compound derived from primary aliphatic amine and diisocyanate with a molecular weight of less than 500 g/mol is not described. 
Yamamoto essentially describes the diurea compound as a thickener that gives seizure resistance (see Page 7, where concentrations above 20 wt% give too high thickness levels). Hokao also pertains to lubricant compositions comprising diurea compounds as thickeners (¶ 6). Hokao teaches using the diurea compounds give greases that easily flow, are difficult to leak, and exhibit good wear resistance, fretting resistance, and seizure resistance (¶ 7-9). It would have been obvious to one of ordinary skill in the art to utilize the diurea compounds of Hokao within the compositions of Yamamoto because doing so would provide beneficial characteristics such as good wear resistance, fretting resistance, and seizure resistance as taught by Hokao. Hokao describes compositions comprising a thickener derived from 4,4’-diphenylmethane diisocyanate (diisocyanate having a molar mass less than 500 g/mol) and octylamine (n-alkylamine with 8 carbon atoms) (¶ 21-22).
Regarding Claim 3, Hokao teaches the alkyl groups of the diurea compound are preferably linear aliphatic hydrocarbon groups having 4-11 carbon atoms (¶ 6). Since there are only a small finite number of linear aliphatic hydrocarbon groups having 4-11 carbon atoms, one of ordinary skill would at once envisage each species of the genus, including n = 4 (diurea derived from n-butylamine). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JPH02-197302A) in view of Hokao (JP2013-035946A) and Matuszak (CA 536837A). As the cited JP publications are in a non-English language, machine-translated versions of the applications will be cited to. Also referred to is a written translation of Page 3, Col. 9, Lines 2-19 of Yamamoto. 
The discussion regarding Yamamoto and Hokao within ¶ 44-49 is incorporated herein by references. 
Regarding Claims 7 and 8, Yamamoto differs from the subject matter claimed in that particular pentaerythritol esters with oxycarbonylalkyl radicals having 4 or 5 carbons is not described. Matuszak teaches pentaerythritol esters are known to be suitable for use as synthetic lubricants (Pages 3-4; Examples). Matuszak teaches such lubricants are advantageous in terms of maintaining utility at high and low temperatures (Page 2). It would have been obvious to one of ordinary skill in the art to utilize the lubricants of Matuszak within the grease compositions of Yamamoto because doing so would ensure lubrication at high and low temperatures as taught by Matuszak. 
Matuszak teaches the acid used can be n-valeric acid (Page 4), thus suggesting pentaerythritol tetravalerate.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action with respect to claim 1.
Specifically, the closest prior art found with respect to adhesive compositions is Merz (U.S. Pat. No. 6,548,593) and Schlumpf (US 2009/0092840 A1)
Specifically, Merz teaches polyurethane moisture curable compositions comprising thixotropic agents based on urea derivatives (Abstract; Examples). The particular thixotropic composition containing bisurea a) and ester b) of the claims is not described. 
Schlumpf describes polyurethane adhesive compositions that may contain urea-based thixotropic agents in a carrier medium, such as 4,4’-MDI and butylamine urea (Abstract; ¶ 43). However, Schlumpf fails to describe the particular esters as carrier material. Rather, Schlumpf only describes phthalate or adipate plasticizers (¶ 44). 
While the thixotropic compositions of claims 1-8 are known and find separate utility as lubricating compositions, the above applied prior art provides insufficient motivation to utilize such lubricating compositions within an adhesive sealant composition comprising a moisture-crosslinkable prepolymer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764